DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard claim 1, the prior arts of record do not teach or disclose a method, comprising: receiving identification information regarding a software-defined wide area network (SDWAN) device; authenticating the SDWAN device; synchronizing a SDWAN routing service with the SDWAN device based on latest state and local route prefixes associated with the SDWAN device; and publishing new states to the SDWAN device commensurate with routes created by the SDWAN routing service based on the latest state and local route prefixes.

In regard claim 15, the prior arts of record do not teach or disclose a system providing a software-defined wide area network (SDWAN) overlay routing service, comprising: a plurality of cloud branch gateway protocol (BGP) servers that together, comprise a
cloud BGP microservice to: receive information identifying a SDWAN device and authenticate the SDWAN device; and a cluster of path computation modules (PCMs) that together, comprise a PCM microservice to: synchronize routes associated with the SDWAN device based on latest state and local route prefixes associated with the SDWAN device; and publish new states to the SDWAN device commensurate with routes created by the SDWAN routing service based on the latest state and local route prefixes.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 06/16/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476